Fourth Court of Appeals
                                San Antonio, Texas
                                       March 7, 2018

                                   No. 04-17-00486-CV

                   RIVER CITY ROOFING & REMODELING, INC.,
                                  Appellant

                                             v.

                                   Howard SOLOMON,
                                        Appellee

                      From the County Court, Guadalupe County, Texas
                               Trial Court No. 2012-CV-0135
                         Honorable Robin V. Dwyer, Judge Presiding


                                      ORDER
       Appellee’s motion for extension of time is GRANTED. Appellee’s brief is due March 12,
2018. NO FURTHER EXTENSIONS WILL BE GRANTED.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court